DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 7, 9–10, and 12 are objected to because of the following informalities: 
Claim 7 recites the inadvertent drafting error of "capable moving" in lines 2 and 9. The Examiner recommends inserting--of--after "capable" and before "moving" at the above locations.
Claim 9 recites the inadvertent drafting error of "capable moving" in lines 2 and 8. The Examiner recommends inserting--of--after "capable" and before "moving" at the above locations.
Claim 10 recites the inadvertent drafting error of "capable moving" in lines 2 and 9. The Examiner recommends inserting--of--after "capable" and before "moving" at the above locations.
Claim 12 recites the inadvertent drafting error of "capable moving" in line 5. The Examiner recommends inserting--of--after "capable" and before "moving" at the above location.
Claim 12 recites the inadvertent drafting error of "when the second curved shape of the molding material is formed on the receiving part has the second radius of curvature" in the second to last limitation. The Examiner recommends deleting [[is]] from the above limitation.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 9 recites "wherein the moving mechanism is capable moving the discharge part relative to the receiving part in a second curved direction to form the molding material in a second curved shape." However, a substantially similar limitation already exists in claim 3's lines 2–4. As such, one of ordinary skill in the art is unable to ascertain whether the Applicant intended to introduce an additional "second curved direction" and an additional "second curved shape" or if these similar features are intended to have antecedent basis and that limitation which is already set out in claim 3's lines 2 – 4. Additionally, claim 9's recitation of "the second curved shape" in line 8 is indefinite because one of ordinary skill in the art is unable to ascertain which of the two "second curved shapes" the Applicant intended to reference.
	This rejection may easily be overcome by deleting " wherein the moving mechanism is capable moving the discharge part relative to the receiving part in a second curved direction to form the molding material in a second curved shape" from claim 9's lines 2 – 4. This amendment will also moot the above concerns surrounding the recitation of "the second curved shape" in claim 9's line 6 and the objection raised in the section above. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 7, and 10 is/are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by STOCKETT PG Publication No. US 20190001565 (of record).
As to claim 1, STOCKETT discloses a molding apparatus comprising: 
STOCKETT discloses a receiving part (Figure 1, 20) capable of receiving a wire-shaped molding material that is formed of a bundle of continuous fibers impregnated with resin (¶ 15);
a discharge part (Figure 1, 16/18)  that is capable of discharging the molding material on the receiving part (¶s 15–16 and 21); and
a rotation mechanism (Figure 1, 44) that is capable of rotating the discharge part to spirally twist the molding material being discharged from the discharge part (¶25).
STOCKETT further discloses a moving mechanism (Figure 1, 14) that is a robotic arm capable of multi-axis movements during discharge of the material and fabrication of a three-dimensional structure (¶10). One of ordinary skill in the art would understand that this structure is capable of moving the discharge part in a first curved direction relative to the receiving part to form the molding material in a first curved shape (see also Figure 1's illustration of a first curved direction of item 12 relative to the receiving part 20 to form the molding material in a first curved shape curved 12). 
STOCKETT further discloses wherein the rotation mechanism (Figure 1, 44) is a rotary actuator connected between the moving mechanism and the discharge head and is capable of ensuring  bundle of continuous fibers impregnated with resin maintains a particular orientation regardless of the movement imparted by the moving mechanism or the discharge part (¶25). One of ordinary skill in the art would understand that this structure is capable of rotating the discharge part in the same direction as the first curved direction to spirally twist the molding material discharged from the discharge part.
Therefore, STOCKETT anticipates claim 1. 
As to claim 4, STOCKETT discloses the molding apparatus according to Claim 1.
STOCKETT further discloses a moving mechanism (Figure 1, 14) that is a robotic arm capable of multi-axis movements during discharge of the material and fabrication of a three-dimensional structure (¶10). One of ordinary skill in the art would understand that this structure is capable of moving the discharge part linearly relative to the receiving part to form the molding material in a linear shape.
STOCKETT further discloses that the rotation mechanism is capable imparting a desired/controlled (variable) rotation of the reinforcements dispensing from the discharge head (¶ 25–26). One of ordinary skill in the art would understand that this structure is capable of not rotating the discharge part when it is moved linearly and rotating the discharge part when it is moved around a curve. Therefore, one of ordinary skill in the art would understand that STOCKETT arrives at wherein the rotation mechanism is capable of rotating the discharge part by a first rotational number when the discharge part is relatively moved linearly; wherein the rotation mechanism is capable of rotating the discharge part by a second rotational number when the discharge part is moved in the first curved direction; and wherein the second rotational number is greater than the first rotational number. 
As to claim 7, STOCKETT discloses the molding apparatus according to claim 4. 
STOCKETT's moving mechanism is capable moving the discharge part relative to the receiving part in two different curves with two different radiuses and  linearly  (see Figure 1 and ¶30). This structure arrives at  wherein the moving mechanism is capable moving the discharge part relative to the receiving part in a second curved direction to form the molding material in a second curved shape; wherein the first curved shape of the molding material formed on the receiving part has a first radius of curvature; wherein the second curved shape of the molding material formed on the receiving part has a second radius of curvature; wherein the moving mechanism is capable moving the discharge part relative to the receiving part such that the second radius of curvature is less than the first radius of curvature.
STOCKETT further discloses the rotation mechanism is capable imparting a desired/controlled (variable) rotation of the reinforcements dispensing from the discharge head (¶ 25–26 and ¶32) The structure referenced above therefore arrives at wherein the rotation mechanism is capable of rotating the discharge part by a third rotational number when the moving mechanism moves the discharge part in the second curved direction; and wherein the third rotational number is greater than the second rotational number. 
Therefore, STOCKETT anticipates claim 7.
As to claim 10, STOCKETT discloses the molding apparatus according to claim 1.
STOCKETT's moving mechanism is capable moving the discharge part relative to the receiving part in two different curves with two different radiuses (see Figure 1 and ¶30). The structure referenced above therefore arrives at wherein the moving mechanism is capable moving the discharge part relative to the receiving part in a second curved direction to form the molding material in a second curved shape; wherein the first curved shape of the molding material formed on the receiving part has a first radius of curvature; wherein the second curved shape of the molding material formed on the receiving part has a second radius of curvature; wherein the moving mechanism is capable moving the discharge part relative to the receiving part such that the second radius of curvature is less than the first radius of curvature. 
STOCKETT further discloses the rotation mechanism is capable imparting a desired/controlled (variable) rotation of the reinforcements dispensing from the discharge head (¶ 25–26 and ¶32) The structure referenced above therefore arrives at wherein the rotation mechanism is capable of rotating the discharge part by a first rotational number when the discharge part is moved in the first curved direction; wherein the rotation mechanism is capable of rotating the discharge part by a second rotational number when the discharge part is moved in the second curved direction; and wherein the second rotational number is greater than the first rotational number.
Therefore, STOCKETT anticipates claim 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6, 9, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over STOCKETT PG Publication No. US 20190001565 (of record) in view of Gibson, Ian, et al. Additive Manufacturing Technologies. [Electronic Resource] : 3D Printing, Rapid Prototyping, and Direct Digital Manufacturing. New York, NY : Springer New York : Imprint: Springer, 2015., 2015. EBSCOhost; Page 147–173. (hereinafter "GIBSON").

As to claim 3, STOCKETT discloses the molding apparatus according to Claim 1.
STOCKETT further discloses that the moving mechanism (14) is capable of moving the discharge part in multiple degree of freedom relative to the receiving part (Figure 1 and ¶10). One of ordinary skill in the art would understand that this structure is capable of moving the discharge part in a second curved direction, which is opposite to the first curved direction, to form the molding material in a second curved shape (see also 12 in Figure 1).
While STOCKETT illustrates that the rotation mechanism rotates in at least one direction (see curved arrow near 44 in Figure 1 that only illustrates a single rotational direction) and further teaches that that the continuous reinforcements dispensed from the discharge head may be dispensed with a particular orientation, e.g., around a corner or controlled twisting and/or overlapping of the discharging reinforcements (¶ 25–26 and ¶31–32), STOCKETT fails to explicitly disclose that the rotation mechanism is capable of rotating the discharge part in the same direction as the second curved direction, i.e., opposite the first curved direction, when the discharge part is relatively moved in the second curved direction. Restated plainly, STOCKETT fails to disclose that the actuator can move in both a clockwise and counterclockwise direction. 
GIBSON teaches a typical clockwise and counterclockwise fill pattern used an extrusion-based additive manufacturing (see Fig. 6.3):

    PNG
    media_image1.png
    319
    458
    media_image1.png
    Greyscale

(reproduction of GIBSON's Fig. 6.3 from page 155).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate GIBSON's specific teachings with STOCKETT's and arrive at fabricating a part in a manner using curves of opposite direction for the benefit of quickly fabricating the part while maintain geometric precision to the part's design (as taught by GIBSON's last paragraph on  page 154). 
It would have been obvious to one of ordinary skill in the art at as of the effective filing to arrive at the rotation mechanism being capable of rotating the discharge part in opposite directions (clockwise and counterclockwise) for the benefit of  ensuring that the side-discharging continuous fibers maintain their side-discharging position (as taught by STOCKETT at ¶32) when the discharge part is moved to fabricate the part according to the plotting manner of GIBSON (as taught by GIBSON at page 154–155).
As to claim 6, STOCKETT and GIBSON make obvious the molding apparatus according to claim 3.
The obvious combination above arrive at a moving mechanism is capable of moving the discharge part linearly relative to the receiving part to form the molding material in a linear shape (via SOTCKETT's multi axis moving mechanism 14),wherein the rotation mechanism is capable of rotating the discharge part by a first rotational number when the discharge part is relatively moved linearly (for example first rotational number of  0 when ideas from STOCKETT's ¶32 are not necessary in a straight line); wherein the rotation mechanism is capable of rotating the discharge part by a second rotational number when the discharge part is relatively moved in the first curved direction (STOCKETT at ¶32); and wherein the second rotational number which is greater than the first rotational number (by actually having rotation about the turn the number will be higher).  
As to claim 9. STOCKETT and GIBSON make obvious the molding apparatus according to claim 6.
The obvious combination above will arrive at a moving mechanism that is capable of moving the discharge part relative to the receiving part in second curved direction to form the molding material in a second curved shape; wherein the first curved shape of the molding material formed on the receiving part has a first radius of curvature; wherein the second curved shape of the molding material formed on the receiving part has a second radius of curvature; wherein the moving mechanism is capable moving the discharge part relative to the receiving part such that the second radius of curvature is less than the first radius of curvature; wherein the rotation mechanism is capable of rotating the discharge part by a third rotational number when the moving mechanism moves the discharge part in the second curved direction; and wherein the third rotational number is greater than the second rotational number. (via STOCKETT's 14; see also item 12 in STOCKETT's Figure 1).
Additionally, GIBSON teaches multiple curves with different radius (see Figure 6.3 of GIBSON above). 
It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the teachings of GIBSON into the disclosure of STOCKETT for the benefit of quickly fabricating the part while maintain geometric precision to the part's design (as taught by GIBSON's last paragraph on page 154). This would arrive at a moving mechanism that is capable of moving the discharge part relative to the receiving part in second curved direction to form the molding material in a second curved shape; wherein the first curved shape of the molding material formed on the receiving part has a first radius of curvature; wherein the second curved shape of the molding material formed on the receiving part has a second radius of curvature; wherein the moving mechanism is capable moving the discharge part relative to the receiving part such that the second radius of curvature is less than the first radius of curvature.
With respect to the rotation mechanism, it would have been obvious to one of ordinary skill in the art to rotate the discharge part more when going around a tighter turn for the benefit of ensuring that the continuous fibers are laid appropriately with their respective positional relationship to one another being maintained about the tighter turn (as taught by STOCKETT at ¶36). This would arrive at wherein the rotation mechanism is capable of rotating the discharge part by a third rotational number when the moving mechanism moves the discharge part in the second curved direction; and wherein the third rotational number is greater than the second rotational number.

As to claim 12, STOCKETT and GIBSON make obvious the molding apparatus according to claim 3.
The obvious combination above will arrive at wherein the first curved shape of the molding material formed on the receiving part has a first radius of curvature; wherein the second curved shape of the molding material formed on the receiving part has a second radius of curvature; wherein the moving mechanism is capable moving the discharge part relative to the receiving part such that the second radius of curvature is less than the first radius of curvature; wherein the rotation mechanism is capable of rotating the discharge part by a first rotational number when the first curved shape of the molding material formed on the receiving part has the first radius of curvature; wherein the rotation mechanism is capable of rotating the discharge part by a second rotational number when the second curved shape of the molding material is formed on the receiving part has the second radius of curvature; and wherein the second rotational number is greater than the first rotational number.  
Additionally, GIBSON teaches multiple curves with different radius (see Figure 6.3 of GIBSON above). 
It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the teachings of GIBSON into the disclosure of STOCKETT for the benefit of quickly fabricating the part while maintain geometric precision to the part's design (as taught by GIBSON's last paragraph on page 154). This makes obvious wherein the first curved shape of the molding material formed on the receiving part has a first radius of curvature; wherein the second curved shape of the molding material formed on the receiving part has a second radius of curvature; wherein the moving mechanism is capable moving the discharge part relative to the receiving part such that the second radius of curvature is less than the first radius of curvature; wherein the rotation mechanism is capable of rotating the discharge part by a first rotational number when the first curved shape of the molding material formed on the receiving part has the first radius of curvature;
With respect to rotation mechanism, it would have been obvious to one of ordinary skill in the art to rotate the discharge part more when going around a tighter turn for the benefit of ensuring that the continuous fibers are laid appropriately with their respective positional relationship to one another being maintained about the tighter turn (as taught by STOCKETT at ¶36). This would arrive at wherein the rotation mechanism is capable of rotating the discharge part by a second rotational number when the second curved shape of the molding material is formed on the receiving part has the second radius of curvature; and wherein the second rotational number is greater than the first rotational number.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over STOCKETT PG Publication No. US 20190001565 (of record) in view of MARK PG Publication No. 20140361460 (of record).
As to claim 13, STOCKETT discloses the molding apparatus according to claim 1.
STOCKETT fails to disclose a detecting unit that is capable of detecting a height of the molding material discharged from the discharge part on the receiving part; and an ejecting part that ejects resin onto the molding material when a difference in height among portions of the molding material is greater than or equal to a predetermined threshold.  
MARK teaches a detecting unit (Figure 1A, 15/20)  that is capable of detecting a height of the molding material discharged from the discharge part on the receiving part (¶106); and an ejecting part (Figure 1A, 18) that ejects resin onto the molding material when a difference in height among portions of the molding material is greater than or equal to a predetermined threshold (¶106 and ¶108).  
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over STOCKETT PG Publication No. US 20190001565 (of record) in view of MARK PG Publication No. 20140361460 (of record), as applied in the rejection of claim 13 above, and in further view of MARKFORGED PG Publication No. 20160067928 (of record).
STOCKETT and MARK make obvious the molding apparatus according to claim 13. 
As to claim 14, STOCKETT and MARK make obvious the molding apparatus according to claim 13.
STOCKETT and MARK fail to make obvious further comprising a pressure part that is capable of pressing the molding material discharged from the discharge part on the receiving part; and wherein the detecting unit detects a height of the molding material pressed by the pressure part. 
MARKFORGED teaches a pressure part that is capable of pressing the molding material discharged from the discharge part on the receiving part (Figure 2E's 2138 and ¶106).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the teachings of MARKFORGED into the disclosure of modified STOCKETT for the benefit of maintaining a constant thickness along the wider width of material dispensed from the discharge part (as taught by MARKFORGED at ¶106).
The obvious combination above would arrive at structure where, as with subsequent passes are performed or layers are deposited, the detecting unit detects a height of the molding material pressed by the pressure part. 

Response to Arguments
The Examiner would like to thank the Applicant's Representative for amending the claims to address the majority of the rejections under 35 U.S.C. 112(b). The remaining outstanding issues surround claim formalities may be easily overcome consistent with recommendations above.
With respect to the prior art, Applicant's arguments filed on 01/21/2022 have been fully considered but they are not persuasive. 
With respect to Applicant's first argument spanning page 8-9 of the remarks filed on 01/21/2022, the Examiner notes that these remarks are a claim set filed before the supplemental amendment on 04/28/2022. For the sake of completeness, recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The rejections above demonstrate that STOCKETT's apparatus is capable of meeting the claimed intended use limitation of claim 1. Therefore, Applicant's first argument is not persuasive as to the pending claim set filed on 04/28/2022. 
With respect to Applicant's second argument spanning page 9–10 of the remarks filed on 01/21/2022, the Examiner notes that these remarks are a claim set filed before the supplemental amendment on 04/28/2022. For the sake of completeness response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., "The discharge while twisting the modeling material in the state is shown in FIG. 3") are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The Examiner acknowledges that structural differences exist between STOCKETT and Applicant's Figure 3. However, these structural features are not recited in the claims.  Therefore, Applicant's second argument is not persuasive as to the pending claim set filed on 04/28/2022.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20160136887 (of record) teaches winding a filaments in a FDM head (Figure 24 and ¶209).
US 20160288395 (of record)  teaches a rotating nozzle.
US 20160303802 (of record) [0112–113] and Figure 9b teach rotating the nozzle. 
US 20160346997 (of record) rotation of nozzle to spin chopped fibers
US 20170210074 (of record) teaches spinning a bobbin of fibers in Figure 23
US 20170297250 (of record) teaches spinning two bobbins in Figure 3
US 20190022936 (of record) teaches a robot arm with rotational motion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANLEY L CUMMINS IV whose telephone number is (469)295-9048. The examiner can normally be reached Monday-Friday 9:30 a.m. - 6:00 p.m. (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANLEY L CUMMINS IV/            Examiner, Art Unit 1743